                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         )   Chapter 11
                                                               )
MALLINCKRODT PLC, et al.,                                      )   Case No. 20-12522 (JTD)
                                                               )
                   Debtors. 1                                  )   (Jointly Administered)
                                                               )
                                                               )
                                                               )
MALLINCKRODT PLC, et al.,                                      )   Adv. Pro. No. 20-50850 (JTD)
                                                               )
                   Plaintiffs,                                 )
                                                               )
v.                                                             )
                                                               )
STATE OF CONNECTICUT, et al.,                                  )
                                                               )
                   Defendants. 2                               )
                                                               )
              NOTICE OF AMENDED 3 AGENDA FOR VIDEO HEARING
          SCHEDULED FOR SEPTEMBER 8, 2021 AT 1:00 P.M. (PREVAILING
       EASTERN TIME), BEFORE THE HONORABLE JOHN T. DORSEY, AT THE
     UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 4




1
     A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
     and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675
     McDonnell Blvd., St. Louis, Missouri 63042.
2
     A complete list of the defendants in the adversary proceeding is set forth in the caption of the Debtors’
     Amended Adversary Complaint for Injunctive Relief Pursuant to 11 U.S.C. § 105 [Adv. Docket No. 15] and in
     Exhibits 1 and 2 thereto.
3
     Amended items appear in bold.
4
     All motions and other pleadings referenced herein are available online at the following address:
     http://restructuring.primeclerk.com/Mallinckrodt.



RLF1 25930815v.1
          THE REMOTE HEARING WILL BE CONDUCTED ENTIRELY BY ZOOM
           AND REQUIRES ALL PARTICIPANTS TO REGISTER IN ADVANCE.
                  COURTCALL WILL NOT BE USED TO DIAL IN.

          PLEASE USE THE FOLLOWING LINK TO REGISTER FOR THE HEARING:
     https://debuscourts.zoomgov.com/meeting/register/vJItde2vrD4pEjOy96x9Vub5L3LeaMnRu8U

        ONCE REGISTERED, PARTIES WILL RECEIVE A CONFIRMATION EMAIL
         CONTAINING PERSONAL LOG-IN INFORMATION FOR THE HEARING.


I.       MATTER GOING FORWARD:

1.       Debtors’ Emergency Motion for an Amended Order Establishing Amended Confirmation
         Schedule and Protocols [Docket No. 4084 – filed September 1, 2021]

         Objection/Response Deadline:         At the hearing.

         Objections/Responses Received:

         A.        The Ad Hoc Acthar Group’s Opposition to Debtors’ Emergency Motion for an
                   Amended Order Establishing Amended Confirmation Schedule and Protocols
                   [Docket No. 4104 – filed September 2, 2021]

         Related Documents:

          i.       Notice of Extension of Confirmation Objection Deadline and Voting Deadline
                   with Respect to the Joint Plan of Reorganization of Mallinckrodt plc and its
                   Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No. 4105 –
                   filed September 2, 2021]

         ii.       Notice of Hearing Regarding Debtors’ Emergency Motion for an Amended Order
                   Establishing Amended Confirmation Schedule and Protocols [Docket No. 4120 –
                   filed September 2, 2021]

         Status: At this time, the Debtors are going forward with the Emergency Motion
                 solely as it relates to the expert deposition deadline. The Debtors will be
                 filing a reply in support of such relief in advance of the hearing. The Debtors
                 are requesting that the balance of the Emergency Motion be held in
                 abeyance, with all other deadlines suspended, until the Debtors have filed
                 another proposed amended confirmation schedule with the Court.




                                                 2
RLF1 25930815v.1
II.      ADDITIONAL MATTER GOING FORWARD:

2.       Status Conference on Stay Relief Motions filed by the Ad Hoc Acthar Group

         Related Documents:

         i.        Acthar Plaintiffs’ Motion for Relief from the Automatic Stay [Docket No. 410
                   – filed November 4, 2020]

         ii.       Debtors’ Objection to the Acthar Plaintiffs’ Motion for Relief from the
                   Automatic Stay [Docket No. 524 – filed November 16, 2020]

         iii.      Acthar Plaintiffs’ Amended Motion for Limited Relief from the Automatic
                   Stay Pursuant to 11 U.S.C. § 362(d) Authorizing the District Courts for the
                   Northern District of Illinois, the Eastern District of Pennsylvania and the
                   District of New Jersey to Adjudicate the Motions for Class Certification of
                   the Acthar Plaintiffs [Docket No. 2366 – filed May 17, 2021]

         iv.       Acthar Plaintiffs’ Motion to Lift Preliminary Injunction [Adv. Case No. 20-
                   50850 (JTD) – Adv. Docket No. 213 – filed May 18, 2021

         v.        Debtors’ Omnibus Objection to the Haviland Hughes Plaintiffs’ Motions for
                   Relief from the Automatic Stay and to Lift the Preliminary Injunction
                   [Docket No. 2649 – filed June 1, 2021]

         vi.       Ad Hoc Acthar Group’s Omnibus Reply in Support of Motions for Relief
                   from Automatic Stay [Docket No. 2703 – filed June 4, 2021

         vii.      Ad Hoc Acthar Group’s Reply Brief in Support of Motion to Lift
                   Preliminary Injunction [Adv. Case No. 20-50850 (JTD) – Adv. Docket No.
                   219 – filed June 8, 2021]

         viii.     Ad Hoc Acthar Group’s Motion for: (A) Relief from the Automatic Stay to
                   File a Motion for Contempt Against Arnold & Porter; and (B) Relief from
                   the Stay to Request the District Court in Rockford to Consider Appropriate
                   Sanctions [Docket No. 3939 – filed August 23, 2021]

         ix.       Order Granting the Debtors’ Motion to Extend Injunctive Relief Pursuant to
                   11 U.S.C. § 105 [Adv. Case No. 20-50850 (JTD) – Adv. Docket No. 253 –
                   entered August 30, 2021]

         Status: At the August 26, 2021 hearing, the Court instructed the parties to discuss
                scheduling with respect to the Stay Relief Motions filed by the Ad Hoc
                Acthar Group (the “Motions”). The parties were unable to reach agreement.
                A status conference with respect to scheduling related to the Motions will go
                forward.



                                                 3
RLF1 25930815v.1
Dated: September 7, 2021

/s/ Michael J. Merchant
RICHARDS, LAYTON & FINGER, P.A.                 George A. Davis (pro hac vice)
Mark D. Collins (No. 2981)                      George Klidonas (pro hac vice)
Michael J. Merchant (No. 3854)                  Andrew Sorkin (pro hac vice)
Amanda R. Steele (No. 5530)                     Anupama Yerramalli (pro hac vice)
Brendan J. Schlauch (No. 6115)                  LATHAM & WATKINS LLP
One Rodney Square                               1271 Avenue of the Americas
920 N. King Street                              New York, New York 10020
Wilmington, Delaware 19801                      Telephone: (212) 906-1200
Telephone: (302) 651-7700                       Facsimile:   (212) 751-4864
Facsimile:     (302) 651-7701                   Email:       george.davis@lw.com
Email:         collins@rlf.com                               george.klidonas@lw.com
               merchant@rlf.com                              andrew.sorkin@lw.com
               steele@rlf.com                                anu.yerramalli@lw.com
               schlauch@rlf.com
                                                - and –

- and -
                                                Jeffrey E. Bjork (pro hac vice)
                                                LATHAM & WATKINS LLP
                                                355 South Grand Avenue, Suite 100
                                                Los Angeles, California 90071
                                                Telephone: (213) 485-1234
                                                Facsimile:     (213) 891-8763
                                                Email:         jeff.bjork@lw.com
                                                - and –
                                                Jason B. Gott (pro hac vice)
                                                LATHAM & WATKINS LLP
                                                330 North Wabash Avenue, Suite 2800
                                                Chicago, Illinois 60611
                                                Telephone: (312) 876-7700
                                                Facsimile:     (312) 993-9767
                                                Email:         jason.gott@lw.com


                      Counsel for Debtors and Debtors in Possession




                                            4
RLF1 25930815v.1
